Order entered September 9, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00440-CV

          OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                              V.

                          KBIDC INVESTMENTS LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-10092

                                          ORDER
       Before the Court is appellee’s September 4, 2019 motion for an extension of time to file

its brief on the merits. We GRANT the motion and extend the time to October 16, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE